DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1 thru 5, 10, 11, 13, 14, 17 thru 19, 24, 25, and 27 thru 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau et al US 7,915,741 B2 in view of Osaki et al. US 4,783,722.  Lau discloses (see, for example, FIG. 1) a semiconductor package comprising a first substrate 1, pad region 3, passivation layer 4, UBM layer 6, and solder bump 10.  Lau does not disclose a metal cap layer extending along at least portions of sidewalls of the solder bump, the metal cap layer and the solder bump comprising different materials, wherein a bottom portion of the solder bump … extends beyond exterior sidewalls of the metal cap layer facing away from the solder bump, wherein exterior sidewalls of the bottom portion of the solder bump are curved and are exposed by the metal cap layer.  However, Osaki discloses (see, for example, FIG. 10) a semiconductor package comprising a metal cap layer l” over a solder bump d.  In column 10, lines 39-40, Osaki discloses the metal cap layer l” comprising Cu over the solder bump d.  It would have been obvious to one of ordinary skill in the art to have a metal cap layer extending along at least portions of sidewalls of the solder bump, the metal cap layer and the solder bump comprising different materials, wherein a bottom portion of the solder bump … extends beyond exterior sidewalls of the metal cap layer facing away from the solder bump, wherein exterior sidewalls of the bottom portion of the solder bump are curved and are exposed .  
	Regarding claim 2, copper was well known to have a melting temperature around 1984 degrees F which is higher than the typical melting points of solder (190 – 840 F).  Further, it would have been obvious to one of ordinary skill in the art to have the metal cap layer have a higher melting temperature than the solder bump in order to keep the metal cap non-deformable while preventing the solder bump from collapsing.
	Regarding claim 3, see, for example, column 10, lines 39-40 wherein Osaki discloses the metal cap layer l” comprising Cu over the solder bump d.  
Regarding claim 4, Lau in view of Osaki does not explicitly disclose the metal cap layer comprising indium, platinum, cobalt, vanadium, or alloys thereof; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use these materials in order to protect a solder bump, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 5, see, for example, FIG. 10 wherein Osaki discloses an upper surface of the solder bump d distal from the first substrate c being free of the metal cap layer l”.  
	Regarding claim 10, see, for example, FIG. 10 wherein Osaki discloses a second substrate n, and a solder region m.
	Regarding claim 11, see, for example, FIG. 1 wherein Lau discloses a semiconductor package comprising a first substrate 1, and pad region 3.  Further, in FIG. 10, Osaki discloses a second substrate n, solder pillar d, solder region m, and metal cap layer l”.  Also see the rejection for claim 2 above.

	Regarding claim 14, see, for example, FIG. 1 wherein Lau discloses a passivation layer 4, and UBM layer 6 wherein the UBM layer is between the pad region 3 and the solder pillar 10.
	Regarding claim 17, see, for example, the rejection for claim 1 above.
	Regarding claim 18, see, for example, FIG. 10 wherein Osaki disclose the lower and upper surface of the solder bump d being free of the metal cap layer.
	Regarding claim 19, see, for example, FIG. 10 wherein Osaki discloses the metal cap layer l” covers upper sidewalls of the solder bump d.
Regarding claim 24, see, for example, FIG. 10 wherein Osaki discloses the bottom portion of the solder pillar d extends continuously from a lower surface of the metal cap layer l” facing the first substrate to the passivation layer.
Regarding claim 25, see, for example, FIG. 1 wherein Lau discloses the solder region m contacts an upper surface of the solder bump d, wherein the upper surface of the solder bump being free of the metal cap layer l”.
Regarding claims 27, and 29,  see, for example, FIG. 10 wherein Osaki discloses exterior sidewalls of the metal cap layer l” being curved (i.e. being part of the curved solder ball d) and intersect with an arbitrary, bottom portion of the solder bump d.
Regarding claim 28, see, for example, FIG. 10 wherein Osaki discloses the metal cap layer l” being at the top of the solder ball d which is wider (i.e. larger radius) than the bottom of the solder bump.  


s 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau et al. US 7,915,741 B2 in view of Osaki et al. US 4,783,722 as applied to claims 1-5, 10, 11, 13, 14, 17-19, 24, 25, and 27-29  above, and further in view of Kung et al. US 2005/0012211 A1.  Lau in view of Osaki does not disclose the bottom portion of the solder bump extending along and covers the sidewalls of the UBM layer.  However, Kung discloses (see, for example, FIG. 4A) a semiconductor package comprising a solder bump 422 which extends along and covers the sidewalls of the UBM layer 412.  It would have been obvious to one of ordinary skill in the art to have the bottom portion of the solder bump extending along and covers the sidewalls of the UBM layer in order for the ease of manufacture to completely cover the UBM layer and stabilize the solder bump.
	Regarding claim 22, see, for example, FIG. 4A wherein Kung discloses a metallization layer 414. 
	
4.	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau et al. US 7,915,741 B2 in view of Osaki et al US 4,783,722 as applied to claims 1-5, 10, 11, 13, 14, 17-19, 24, 25, and 27-29 above, and further in view of Agarwala et al US 5,130,779.  Lau in view of Osaki does not close the solder region extending along the exterior sidewalls of the metal cap layer.  However, Agarwala discloses (see, for example, FIG. 10) a semiconductor package comprising a solder region 58 extending along the exterior sidewalls of the metal cap layer 88.  It would have been obvious to one of ordinary skill in the art to have the solder region extending along the exterior sidewalls of the metal cap layer in order to ensure stronger adhesion between the solder bump and overlying layers.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
6.	Claims 1 thru 5, 10, 11, 13, 14, 17 thru 19, 24, 25, and 27 thru 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 9,455,183 B2 in view of Joshi et al. US 6,683,375 B2 in view of Osaki et al. US 4,783,722.  U.S. Patent No. US 9,455,183 B2 does not disclose a passivation layer, and UBM layer.  However, Joshi discloses (see, for example, FIG. 1(i)) a semiconductor package comprising a first substrate 10, pad region 12, passivation layer 14, UBM layer 16, and solder bump 35.  In column 6, lines 42-42, Joshi discloses the solder bump 35 such as high-lead solder.   It would have been obvious to have a passivation layer and an UBM layer in order to further secure the solder ball to the metal pad.  U.S. Patent No. US 9,455,183 B2 in view of Joshi does not disclose clearly disclose a metal cap layer extending along at least portions of sidewalls of the solder bump, the metal cap layer and the solder bump comprising different materials, wherein a bottom portion of the solder bump … extends beyond exterior sidewalls of the metal cap layer facing away from the solder bump, wherein exterior sidewalls of the bottom portion of the solder bump are curved and are exposed by the metal cap layer.  However, Osaki discloses (see, for example, FIG. 10) a semiconductor package comprising a metal cap layer l” over a solder bump d.  In column 10, lines 39-40, Osaki discloses the metal cap layer l” comprising Cu over the solder bump d.  It would have been obvious to one of ordinary skill in the art to have a metal cap layer extending along at least portions of sidewalls of the solder bump, the metal cap layer and the solder bump comprising different materials, wherein a bottom portion of the solder bump … extends beyond exterior sidewalls of the metal cap layer facing away from the solder bump, wherein exterior sidewalls of the bottom portion of the solder bump are curved and are exposed by the metal cap layer in order to have good wettability with solder when stacking additional layers in a semiconductor package.  
Also, although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations disclosed in the applications are the same and any differences appear slight and would appear to be obvious modifications to one of ordinary skill in the art.  For example, claim 1 (“wherein a bottom portion of the solder bump … extends beyond exterior sidewalls of the metal cap layer facing away from the solder bump “) of the application contains the same structural limitations as claim 5 (i.e. “wherein the bottom portion of the solder bump laterally protrudes outside the metal cap layer”) of U.S. Patent No. US 9,455,183 B2.  Differences such as semiconductor substrate versus first substrate, and the solder bump comprises a substantially homogenous material are obvious modifications to one of ordinary skill in the art.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-5, 10, 11, 13, 14, 17-19, 24, 25, and 27-29 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
February 23, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815